Order, Supreme Court, New York County (Alice Schlesinger, J.), dated February 22, 1991, which denied respondents’ cross motion to dismiss the petition and granted petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination denying it access to certain documents, unanimously affirmed, without costs.
Contrary to respondents’ contention, petitioner Community Board has standing to compel production of the subject documents pursuant to the Freedom of Information Law. Clearly, petitioner’s need for the documents in order to review and make a recommendation as to the proposed land use is "within the zone of interest to be protected” by New York City Charter § 197-e (e); an assessment of the proposed project founded upon incomplete information would necessarily have a harmful effect upon petitioner by preventing it from effectively representing those who live or work in the area affected by the project; and there is no clear legislative intent to negate review of respondents’ denial of access to the records (Matter of Axelrod v Sobol, 78 NY2d 112, 115). On the contrary, authority for petitioner to seek judicial review of respondents’ decision may be implied from petitioner’s statutory duty to review the project and provide respondents with a recommendation (Matter of City of New York v City Civ. Serv. Commn., 60 NY2d 436, 443; NY City Charter § 197-c [e]). Moreover, New York City Charter § 2800 (e) provides that "[e]ach agency shall furnish promptly to each community board on request any information or assistance necessary for the board’s work.” It can be inferred that this section exists to facilitate the process by which a board may receive information to fulfill its review and recommendation duties.
We have considered respondents’ remaining contentions and find them to be without merit. Concur — Murphy, P. J., Milonas, Ellerin, Asch and Rubin, JJ. [See, 150 Misc 2d 770.]